                Case 20-50250-btb        Doc 14     Entered 03/06/20 21:55:24        Page 1 of 4
                                      United States Bankruptcy Court
                                           District of Nevada
In re:                                                                                 Case No. 20-50250-btb
ALLEN YUKIYA YASUMOTO                                                                  Chapter 7
LILLIAN YURIKO YASUMOTO
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0978-3          User: admin                  Page 1 of 2                   Date Rcvd: Mar 04, 2020
                              Form ID: 309A                Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 06, 2020.
db/jdb         +ALLEN YUKIYA YASUMOTO,    LILLIAN YURIKO YASUMOTO,    3545 SMOKETREE AVE,
                 CARSON CITY, NV 89705-8015
11102444      ++CONTINENTAL FINANCE COMPANY LLC,     PO BOX 8099,   NEWARK DE 19714-8099
               (address filed with court: Continental Finance Company,       Attn: Bankruptcy,   Po Box 8099,
                 Newark, DE 19714)
11102440       +Carson Urologist LTD,    1425 Vista Ln.,    Carson City, NV 89703-4644
11102448       +Deptartment Store National Bank/Macy’s,     Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
11102447       +Deptartment Store National Bank/Macy’s,     Po Box 8218,    Mason, OH 45040-8218
11102457       +LendingClub,    595 Market St,    San Francisco, CA 94105-2807
11102458       +LendingClub,    Attn: Bankruptcy,    595 Market St, Ste 200,    San Francisco, CA 94105-2807
11102459        Maverick Finance,    C/o Security Finance,    Spartanburg, SC 29304
11102461       +Moneytree,    2905 Clear Acre Lane,    Reno, NV 89512-1747
11102462       +Nevada Title & Payday Loans Inc.,     2910 East Tropicana,    Las Vegas, NV 89121-7340
11102468       +Physicians Surgery Center of Nevada,     PO Box 572528,    Salt Lake City, UT 84157-2528
11102469        Sierra Nevada Medical Imaging,     2170 South Ave,   South Lake Tahoe, CA 96150-7026
11102470       +Speedee Cash,    961 S Ferdon Blvd,    Crestview, FL 32536-4507
11102478       +USA Cash Services,    1245 Baring Blvd,    Sparks, NV 89434-8669

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: nick@wajdalawgroup.com Mar 05 2020 03:49:59       NICHOLAS M. WAJDA,
                 LAW OFFICE OF NICHOLAS M WAJDA,    871 CORONADO CENTER DR., STE. 200,     HENDERSON, NV 89052
tr             +EDI: QDGIESEKE.COM Mar 05 2020 08:13:00       W. DONALD GIESEKE,    18124 WEDGE PKWY., STE 518,
                 RENO, NV 89511-8134
ust            +E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Mar 05 2020 03:50:29        U.S. TRUSTEE - RN - 7,
                 300 BOOTH STREET, STE 3009,    RENO, NV 89509-1362
11102433       +E-mail/Text: bnc@advanceamerica.net Mar 05 2020 03:50:32       Advance America,
                 3132 W. Florida Ave.,    Hemet, CA 92545-3621
11102434        EDI: BANKAMER.COM Mar 05 2020 08:13:00       Bank of America,    Po Box 982238,
                 El Paso, TX 79998
11102435       +EDI: BANKAMER.COM Mar 05 2020 08:13:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
11102436       +EDI: CAPITALONE.COM Mar 05 2020 08:13:00       Capital One,   Po Box 30281,
                 Salt Lake City, UT 84130-0281
11102437       +EDI: CAPITALONE.COM Mar 05 2020 08:13:00       Capital One,   Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
11102438       +EDI: CAPITALONE.COM Mar 05 2020 08:13:00       Capital One/Dress Barn,    Po Box 30253,
                 Salt Lake City, UT 84130-0253
11102439       +EDI: CAPITALONE.COM Mar 05 2020 08:13:00       Capital One/Dress Barn,    Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
11102441       +EDI: WFNNB.COM Mar 05 2020 08:13:00      Comenity Bank/Bealls,     Po Box 182789,
                 Columbus, OH 43218-2789
11102442       +EDI: WFNNB.COM Mar 05 2020 08:13:00      Comenity Bank/Bealls,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
11102445       +E-mail/PDF: creditonebknotifications@resurgent.com Mar 05 2020 03:57:31         Credit One Bank,
                 Po Box 98872,   Las Vegas, NV 89193-8872
11102446       +E-mail/PDF: creditonebknotifications@resurgent.com Mar 05 2020 03:59:05         Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,    Las Vegas, NV 89193-8873
11102449        EDI: DISCOVER.COM Mar 05 2020 08:13:00       Discover Financial,    Pob 15316,
                 Wilmington, DE 19850
11102450       +EDI: DISCOVER.COM Mar 05 2020 08:13:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,   New Albany, OH 43054-3025
11102452       +E-mail/Text: compliance@dontbebroke.com Mar 05 2020 03:50:51        Dollar Loan Center,
                 Attn: Bankruptcy,    8860 West Sunset Road,    Las Vegas, NV 89148-4899
11102451       +E-mail/Text: compliance@dontbebroke.com Mar 05 2020 03:50:51        Dollar Loan Center,
                 6122 W Sahara Ave,    Las Vegas, NV 89146-3051
11102453       +EDI: AMINFOFP.COM Mar 05 2020 08:13:00       First PREMIER Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
11102454       +EDI: AMINFOFP.COM Mar 05 2020 08:13:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
11102455       +E-mail/Text: bncnotices@becket-lee.com Mar 05 2020 03:50:16        Kohls/Capital One,
                 Po Box 3115,   Milwaukee, WI 53201-3115
11102456       +E-mail/Text: bncnotices@becket-lee.com Mar 05 2020 03:50:16        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
11102460       +EDI: SECFIN.COM Mar 05 2020 08:13:00       Maverick Finance,   Security Finance, Attn: Bankruptcy,
                 Po Box 1893,   Sparatnburg, SC 29304-1893
11102464       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Mar 05 2020 03:59:04        Ollo Card Services,
                 Attn: Bankruptcy,    Po Box 9222,   Old Bethpage, NY 11804-9222
11102463       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Mar 05 2020 03:59:05        Ollo Card Services,
                 Po Box 9222,   Old Bethpage, NY 11804-9222
11102466       +EDI: AGFINANCE.COM Mar 05 2020 08:13:00       OneMain Financial,    Attn: Bankruptcy,
                 Po Box 3251,   Evansville, IN 47731-3251
                     Case 20-50250-btb             Doc 14       Entered 03/06/20 21:55:24                Page 2 of 4



District/off: 0978-3                  User: admin                        Page 2 of 2                          Date Rcvd: Mar 04, 2020
                                      Form ID: 309A                      Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
11102465       +EDI: AGFINANCE.COM Mar 05 2020 08:13:00      OneMain Financial,   Po Box 1010,
                 Evansville, IN 47706-1010
11102467       +E-mail/Text: jmhogle@investmentserv.com Mar 05 2020 03:50:22      Paycheck Advance,
                 3977 S McCarran Blvd. #101,   Reno, NV 89502-7541
11102472       +EDI: RMSC.COM Mar 05 2020 08:13:00      Synchrony Bank/ JC Penneys,   Attn: Bankruptcy,
                 Po B 965064,   Orkando, FL 32896-5064
11102471       +EDI: RMSC.COM Mar 05 2020 08:13:00      Synchrony Bank/ JC Penneys,   Po Box 965007,
                 Orlando, FL 32896-5007
11102474       +EDI: RMSC.COM Mar 05 2020 08:13:00      Synchrony Bank/Lowes,   Attn: Bankruptcy,
                 Po Box 965060,   Orlando, FL 32896-5060
11102473       +EDI: RMSC.COM Mar 05 2020 08:13:00      Synchrony Bank/Lowes,   Po Box 956005,
                 Orlando, FL 32896-0001
11102476       +EDI: RMSC.COM Mar 05 2020 08:13:00      Synchrony Bank/QVC,   Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando, FL 32896-5060
11102475       +EDI: RMSC.COM Mar 05 2020 08:13:00      Synchrony Bank/QVC,   Po Box 965005,
                 Orlando, FL 32896-5005
                                                                                             TOTAL: 34

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
11102477          Tbom/contfin
11102443*       ++CONTINENTAL FINANCE COMPANY LLC,   PO BOX 8099,   NEWARK DE 19714-8099
                 (address filed with court: Continental Finance Company,    Pob 8099,    Newark, DE 19714)
                                                                                               TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 3, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
                      Case 20-50250-btb                  Doc 14      Entered 03/06/20 21:55:24                Page 3 of 4

Information to identify the case:
Debtor 1                ALLEN YUKIYA YASUMOTO                                           Social Security number or ITIN        xxx−xx−2067
                        First Name   Middle Name     Last Name                          EIN _ _−_ _ _ _ _ _ _
Debtor 2                LILLIAN YURIKO YASUMOTO                                         Social Security number or ITIN        xxx−xx−9012
(Spouse, if filing)
                        First Name   Middle Name     Last Name                          EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court              District of Nevada
                                                                                        Date case filed for chapter 7 3/3/20
Case number:           20−50250−btb


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                   About Debtor 1:                                   About Debtor 2:

1.      Debtor's full name                         ALLEN YUKIYA YASUMOTO                             LILLIAN YURIKO YASUMOTO

2.      All other names used in the
        last 8 years

3.     Address                                 3545 SMOKETREE AVE                                    3545 SMOKETREE AVE
                                               CARSON CITY, NV 89705                                 CARSON CITY, NV 89705

4.     Debtor's attorney                           NICHOLAS M. WAJDA                                Contact phone (702) 900−6339
                                                   LAW OFFICE OF NICHOLAS M WAJDA
       Name and address                            871 CORONADO CENTER DR., STE. 200                Email: nick@wajdalawgroup.com
                                                   HENDERSON, NV 89052

5.     Bankruptcy trustee                          W. DONALD GIESEKE                                Contact phone (775) 742 9107
                                                   18124 WEDGE PKWY., STE 518
       Name and address                            RENO, NV 89511
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                  Case 20-50250-btb                    Doc 14          Entered 03/06/20 21:55:24                    Page 4 of 4
Debtor ALLEN YUKIYA YASUMOTO and LILLIAN YURIKO YASUMOTO                                                              Case number 20−50250−btb


6. Bankruptcy clerk's office                      300 Booth Street                                            Office Hours: 9:00 AM − 4:00 PM
                                                  Reno, NV 89509
    Documents in this case may be filed at this                                                               Contact phone: (775) 326−2100
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 3/3/20


7. Meeting of creditors                           April 2, 2020 at 02:30 PM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              300 Booth Street, Room 3087,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Reno, NV 89509
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 6/1/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
